UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 1, 2012 CAMPBELL GLOBAL TREND FUND (Exact name of registrant as specified in charter) Delaware 000-54311 27-1412568 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) c/o Campbell & Company, Inc. 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On April 1, 2012,the Agreement of Limited Partnership between the Registrant and its General Partner, Campbell & Company, Inc., was amended to remove the 1% General Partner Fee paid by the Registrant to the General Partner. A copy of theFourth Amended and Restated Agreement of Limited Partnership is attached as an exhibit to this filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMPBELLGLOBAL TREND FUND, L.P. By: Campbell & Company, Inc., its General Partner Date: April 2, 2012 By: /s/ Thomas P. Lloyd Thomas P. Lloyd General Counsel EXHIBIT INDEX Exhibit Number Description of Document Fourth Amended and Restated Agreement of Limited Partnership
